ME. CHIEF JUSTICE ADAIB,
(dissenting).
1 dissent.
The writing before us is merely a- social letter. It is replete with information as to the writer’s situation and physical condition. It asks advice as to “whether or not I should make a wiE.” If the advice be that she should make a will then she desires to know ‘ ‘ just how to make it as things now stand. ’ ’
Clearly in writing her letter the writer did not consider that she was then writing a wiE nor did she ever contemplate that at some future day her informal friendly letter would be filed in the county courthouse and there be probated as and for her last wiE and testament by virtue whereof her heirs at law should inherit no part of her real property located in Montana.
On December 9, 1949, Cora Goss Van Voast, an elderly widow, died at Unionville in the State of Missouri leaving estate, both real and personal. Some of her property is situate in the State of Missouri and the remainder in the State of Montana.
At the time of her death and continuously for a number of years immediately prior thereto the decedent was a bona fide resident of and actually domiciled in the State of Missouri, living in a home which she maintained at Unionville, Missouri.
The decedent left no formal attested will nor did she leave any writing entitled to be admitted to probate as a will under tlie laws of the State of Missouri.
Decedent left no surviving issue, husband, lineal descendant, father, mother, brother, nor sister. Decedent’s only heirs are the appellants herein they being decedent’s nephews, nieces, grandnephews, and grandnieces. Eead E. C. M. 1947, sec. 91-403, subd. 4.
The respondents other than Lee Staples are the surviving issue of one H..B. Van Voast by his first wife.
In 1909 and following the death of his first wife who was the mother of all his issue, H. E. Van Voast took unto himself *458as his second wife the aforementioned Cora Goss whom he married at Unionville, Missouri.
In the fall of 1938 H. R. Van Voast died leaving considerable estate but no will.
Upon the death of H. R. Van Voast intestate all of his property immediately passed under the law to his heirs they being his surviving wife, Cora Goss Van Voast, and the six issue born of H. R. Van Voast’s first marriage, namely, his sons, Jess, George and Milo and his three married daughters namely, Mary Audra Van Voast Staples, Edith Van Voast Owens and Zelma Van Voast Bonebright.
On February 18, 1950, the respondents who, other than the administrator Lee Staples, are the surviving issue of H. R. Van Voast’s first marriage, caused to be filed in the district court of Blaine County, Montana, a certain informal informative longhand letter bearing, in figures, the date “11-29-1945” claiming that such letter was entirely written, dated and signed by the hand of the decedent, Cora Goss Van Voast, at her home in Unionville, Missouri, and by her addressed and mailed to the respondent George .Van Voast at his home at Geraldine, Montana, where it was received by George Van Voast shortly after the date it bears.
By an order entered May 11, 1950, the district court of Blaine County admitted the script letter of “11-29-1945” to probate and appointed the respondent Lee Staples administrator with the will annexed of Cora Van Voast’s estate in Montana.
Thereafter the appellants; as heirs of the decedent Cora Goss Van Voast, petitioned for an order to set aside the court’s above order of May 11, 1950, and this is an appeal from a subsequent order denying appellants all relief, — dismissing their petition and confirming in all respects the court’s earlier order of May 11, 1950.
Does decedent’s Montana property pass to the respondents under the script letter of “11-29-1945” or does it go to the appellant heirs under the Montana statute, R. C. M. 1947, sec. 91-403, subd. 4?
*459There is no natural right to receive property by will or inheritance. State ex rel. Bankers’ Trust Co. v. Walker, 70 Mont. 484, 494, 226 Pac. 894.
The right to make testamentary disposition of property depends entirely upon the will of the legislature. It may withhold or grant the right, and, if it grants it, it may make its exercise subject to such regulations and requirements as it pleases. It may declare the rules which must be observed, touching the execution and authentication of the instruments necessary to indicate the testator’s intention and make a compliance with them mandatory. In re Noyes’ Estate, 40 Mont. 178, 185, 105 Pac. 1013; In re Hauge’s Estate, 92 Mont. 36, 39, 9 Pac. (2d) 1065.
The whole matter of the disposition of estates of decedents is within the legislative control.
The right to inherit, resting as it does upon public policy, is dependent entirely upon the will of the legislature, except as its power is restricted by constitutional provision. In re Colbert’s Estate, 44 Mont. 259, 266, 119 Pac. 791.
In Montana every person over the age of eighteen years, of sound mind, may, by last will, dispose of all his estate, real and personal. R». C. M. 1947, sec. 91-101.
“The property, both real and personal, of one who dies without disposing of it by will, passes to the heirs of the intestate, subject to the control of the district court, and to the possession of any administrator appointed by that court for the purposes of administration.” R. C. M. 1947, sec. 91-402.
It is well settled that rights vest under our statutes immediately upon the death of either a testator or an intestate. In re Nossen’s Estate, 118 Mont. 40, 43, 162 Pac. (2d) 216 ; Miller v. Murphy, 119 Mont. 393, 398, 175 Pac. (2d) 182.
Missouri Administration. Decedent’s informal unattested script letter hereinafter set forth does not constitute a valid will in Missouri. It could not have been admitted to probate in that state for the simple reason that the laws of Missouri do not recognize holographic wills in any form or manner. Such being *460the law in Missouri, the decedent died intestate as to all her estate, real and personal, haying its situs in that state and the courts thereof appointed an administrator who is now engaged in administering all of decedent’s property having its situs in Missouri.
' Montana Administration. Unlike the statutes of Missouri, those of Montana recognize the validity of unattested script writings of a testamentary character which have been executed with testamentary intent and which otherwise meet the requirements of the Codes and statutes of Montana. E>. C. M. 1947, sec. 91-108.
As before stated, under the laws of Montana, the property, both real and personal, of one who dies without disposing of it by will, passes immediately to the heirs of the intestate, R. C. M. 1947, sec. 91-402, which, in the instant case, means that if Cora Goss Van Voast died without disposing of such of her estate as is situate in Montana, then such estate is succeeded to, R. C. M. 1947, sec. 91-101, by appellants as decedent’s heirs and next of kin pursuant to the express provisions of R. C. M. 1947, sec. 91-403, subd. 4.
Respondents urge that as to all her estate having its situs in Montana, the decedent Cora Goss Van Voast died testate and that title to such property passes to respondents under the script letter of “11-29-1945” and that no title passed to the appellant heirs of the decedent under the provisions of the Montana statute, R. C. M. 1947, sec. 91-403.
‘ ‘ The courts have said again and again that the test whether or not an instrument is testamentary in character is whether it was executed with the animus testandi; with testamentary intent.” 1 Page on Wills, 3d Ed., sec. 46, p. 101.
The cardinal rule in the construction of a writing claimed to be of testamentary character is to find the decedent’s intent.
In arriving at the present intention of the writer the court should consider the contents of the entire letter from its four corners rather than from isolated portions thereof.
Script Letter. The entire script letter reads:
*461“Unionville, Mo.
11-29-1945
“Dear George & Family:
“I am wondering if Max ever got home or is he still in Belgium? It is quite a satisfaction to know he has survived and can come home sometime soon.
“I guess Geo.’s letter to me crossed the one I wrote to him in the mail. I did not rent my house as I at that time was planning to do in order not to be alone this winter. When I kept thinking about letting strangers take over and trying to shrink up into one little bed room I just decided I could not do it. So now I am alone again since Mrs. Musgrove went home. She stayed with me five weeks and by that time my hands were getting pretty strong so I tended the furnace until Nov. 21st when the first storm, (snow) came that morning I fixed the fire as usual, took out the ashes and tried to take them to the alley, but I got only half way out there when I had to give up and set the hod down. I am more or less staggery and uncertain of equilibrium so I left them and sent for Steve Fuller who had promised to tend furnace for me when I needed him, and since then he comes each morning & does all that needs to be done, leaving enough coal broken up so that I can keep my fire thru the day and keep it over at night. If I stay on here I hope to get the furnace converted to an oil burner next summer. I am about to lose my courage. I do so dread the winter alone, except for Corky. He is a' lot of company .but he gets so dirty when the snow melts and there is soft earth around. Yes, he it was who caused my accident but he was acting in line of duty for as I started out with him on the leash, we had barely got thru the back door when he saw a strange dog inside the rail on my little porch & he made a lunge toward it, throwing me off balance and I pitched to the ground with my arms flung forward and hands pointed right into the ground. That all belongs to the past now, and I never take him on a leash anymore. He spends most of the time out of doors now and some in the basement. He has not wakened me but once in the night and that was *462because a storm door came unlatched and was swinging in the wind, so I had to get up and fasten it to make him quiet again.
“I do wish I could live in an apartment somewhere & let this house go while properties are in demand. However, there is none to be had here. I would be willing to fix up an apartment in my upstairs if I could get the material and workman to do it, but that is impossible at present. What makes me anxious now is the weakness I have in my back and limbs. I cannot account for it, but I do not think of walking anywhere on the street any more without my cane because I am afraid I might go down any time any where and I am so afraid of falling and afr'aid I might get so I couldn’t walk. If that should happen, what could I do?
“I am looking so well that everyone speaks of it, still I have that awful weakness. I have taken quite a few adjustments from the chiropractor and they seem to help a lot sometimes, but not always. However, I think I shall continue for a while longer until I think I have given it a real test. There are two good osteopaths connected with the hospital now Dr. McDonald from Powersville and Dr. Judd from Pollock. What scares me most is when that sciatic nerve that got me down two years ago gives me a stab in the hip. Well I suppose you may be wondering why I am taking up your valuable time with all this. Well I’ll tell you it is just because I want some to know that old age is creeping up and if I am not in as good condition as I should be I want some one to know about it and maybe give me some advice about what to do.
“My life long friend Mrs. D. F. Riggs is confined to her bed now and has been for eight weeks. The doctors intend to keep her there for at least six more. She has high blood pressure and a tired heart. She is two or three years younger than I. We all hope she can be up and around again. She is also almost completely blind.
“There is something else I want you, George, and the family to know and that is that should I pass out, (which I surely will some time) well whenever that happens if I leave any worldly goods worth possessing I should want it divided equally among *463you five children. I have a few bonds on which I have placed the names of my nephews and nieces as beneficiaries, and I had once thought of making a will to leave whatever else I have to the Van Voast grand children, but that did not seem to me to be fair to Edith & Audra who have no children. I do not know whether or not I should make a will or just how to make it as things now stand.
“In any event I have all arrangements made with Comstocks here to take charge if I should be stricken while here alone, with no one to look after such things, and there is a contract to that effect in my safety box in the bank.
“I am expecting with reasonable confidence to be here for at least a few more years, but one can never tell. You know just what is coming up, and I see no reason for putting everything off for someone else to attend to at the last minute. I have also had a marker for myself placed in the Walton lot in the cemetery here, beside my sister, who was my mother for twenty-nine years.
“Hoping you are all well and that your winter is not too cold I will sign off and go look for some thing to eat.
“Yours with love, Cora.”
Fads. The relevant facts are:
Prior to the year 1913 twice-married H. R. Van Voast lived on a farm which he owned and operated near Unionville, Missouri. By his first wife he had six offspring, namely: Jess, George, Mary Audra, Edith, Zelma and Milo.
In 1909 and following the death of his first wife, H. R. Van Voast took unto himself as his second wife, Cora Goss, whom he married at Unionville, Missouri. No issue was born of the marriage to Cora Goss. •
The undisputed evidence shows that Cora Goss was a very intelligent person who understood her business affairs and conducted them in an orderly manner; that prior to her marriage she was a stenographer and that she had been employed in that capacity in a lawyer’s office as well as in the office of a large business firm.
At the time of H. R. Van Voast’s marriage to Cora Goss, the *464ages of his offspring ranged upwards from that of Milo, the youngest, then between eight and. nine years, to that of Jess the oldest who then was a grown man.
In the year 1910 Jess moved to Turner, Montana, where he has since resided. That same year George took up a government homestead near Geraldine, Montana, where, except for two years spent in the service during World War I, he has continuously resided.
H. R. Van Voast and his family, with the exception of Jess and George, continued to reside on the farm in Missouri until the year 1913 when the father and his family moved to Montana where the father filed upon a homestead located near Turner, Montana, and there he and his wife Gora Goss Van Voast continuously resided until the fall of 1938 when H. R. Van Voast died intestate.
As before stated under the law of Montana, all the property of one who dies without disposing of it by will passes immediately to the heirs of the intestate subject to the control of the district court for administrative purposes. R. C. M. 1947, secs. 91-101, 91-401, 91-402 and 91-403; In re Wilcox’ Estate, 122 Mont. 290, 294, 201 Pac. (2d) 989, 991; In re Clark’s Estate, 105 Mont. 401, 412, 74 Pac. (2d) 401, 114 A. L. R. 496; Gaines v. Van DeMark, 106 Mont. 1, 8, 74 Pac. (2d) 454.
Under the express provisions of the law of Montana all the estate, personal and real, left by H. R. Van Voast passed instantly upon his death, one-third to Cora Van Voast, the surviving wife and the remaining two-thirds in equal shares to the six surviving offspring born of H. R. Van Voast’s first marriage, pursuant to the provisions of R. C. M. 1947, sec. 91-403.
It was the law that gave the estate of the intestate H. R. Van Voast to his heirs, — that designated such heirs and that specified the share that each would have. It was the law that gave to the intestate’s widow the largest unit of the estate being one-third thereof. It was the law that gave to each of the intestate’s six offspring- a smaller unit of the estate, each being entitled to but an undivided one-ninth thereof.
*465The law gave the widow a share in the estate that was three times greater than the share given to any other single heir. This in explanation of the testimony of Mary Andra Van Voast Staples concerning the estate left by her father H. R. Van Voast and the share that went to the widow Cora to this effect: ‘ He [H. R.] left no will, so we [respondents] decided that it would be best to give her [Cora] the largest unit of the estate, and she was automatically retired .on that. ’ ’
The provisions of R. C. M. 1947, secs. 91-101, 91-401, 91-402 and 91-403, gave to his heirs the estate left by the intestate H. R. Van Voast. These provisions of the law enabled the widow and the respondents as the heirs of H. R. Van Voast, deceased, to succeed to the entire H. R. Van Voast estate.
In the instant case the appellants claim that these same provisions, secs. 91-101, 91-401, 91-402 and 91-403, give to them, as the only heirs of Cora Goss Van Voast, deceased, the estate left by her in Montana.
Following her husband’s death Cora Van Voast continued to live at Turner, Montana, for a while. Next she moved to Great Falls where she resided a short time but when Zelma Van Voast Bonebright became ill with cancer at her home in Culbertson, Montana, Cora went there and attended and ministered to Zelma until the latter’s death which occurred in 1940, following which Cora returned to Unionville, Missouri, where she established her permanent home and continuously resided until her death on December 7, 1949.
George Van Voast testified that in 1910, being the year after his father married Cora, he (George) homesteaded near Geraldine, Montana, where he has since resided so that Cora had little to do with the rearing of either George or his older brother Jess, both of whom were grown at the time their father, H. R. Van Voast, and Cora intermarried.
George also testified that he had acquired his father’s old farm home near Unionville, Missouri; that because of such farm he made frequent business trips to Missouri on which occasions he always stayed at Cora’s home in Unionville; that when Cora *466purchased her home there she sought aud received George’s advice iu the matter and that when she paid off the mortgage on her home he took her to the courthouse and had the papers recorded.
At all times the relationship between Cora and both the appellants and the respondents had been cordial and she had kept up a more or less regular correspondence with them. These circumstances shed considerable light on the decedent’s intent in writing the letter wherein she gave a clear cut, detailed, informative account of her exact situation, a precise statement of the problems with which she was confronted and a modest request for “some advice about what to do.”
The decedent had obtained and acted on George’s business judgment and advice in the past and here, as she was considering whether she should make a will or not, Cora was again seeking George’s advice “about what to do.”
Prelude. In the sixth from the last paragraph of her informative letter Cora stopped in the midst of her recital to'write a prelude which clearly discloses her intent and plainly states why she was writing the letter.
She wrote: “Well I suppose you may be wondering- why I am taking up your valuable time with this. Well I’ll tell you it is just because I want some to know that old age is creeping-up and if I am not in as good condition as I should be I want someone to know about it and maybe give me some advice about what to do.”
The next paragraph of the letter, being the fifth from the last, is purely informative and concerns the physical condition of Cora’s life long friend Mrs. Riggs.
Language Belied Upon. The words appearing in the first sentence of the fourth paragraph from the last of decedent’s letter are the ones relied upon by respondents to sustain their claim that the letter constitutes a will by which all of decedent’s estate situate in Montana passed to respondents as legatees and devisees rather than to the appellant heirs who claim under the *467provisions of R. C. M. 1947, sees. 91-101, 91-401, 91-402 and 91-403.
In such first sentence of said fourth paragraph from the last the decedent wrote that she wanted George and the family to know “that should I pass out * * * whenever that happens if I leave any worldly goods worth possessing I should want it divided among you five children.” Emphasis supplied.
The verb “want” as used in the above quoted sentence means to desire or wish for. The word “should” is twice used in the sentence as an auxiliary, — first of the verb “pass” and next of the verb “want” in the conditional expression of uncertainty or withheld thought or desire.
“Goods.” The only property mentioned in the above quoted sentence is personal property namely “goods.”
“In wills ‘goods’ is nomen generalissimum, and, if there is nothing to limit it, will comprehend all the personal estate of the testator, as stocks, bonds, notes, money, plate, furniture, etc.” Emphasis supplied. Black’s Law Dictionary (3rd Ed.), p. 851. To same effect see 2 Bouvier’s Law Dictionary (Rawle’s 3rd Rev.) at pages 1364, 1365.
“According to its natural and ordinary meaning, the word [goods] does not include lands.” Ballentine’s Law Dictionary, p. 556.
Even if the script letter were to be construed as a valid will under Montana law it would be but a bequest of personal property having its situs in Montana and it would not pass title to any of decedent’s lands here .situate.
The conditional expression of the decedent’s withheld thought or desire to have her personal property worth possessing “divided” among the five surviving stepchildren is qualified by the next sentence which excludes certain personal property, namely, “a few bonds” on which the decedent stated she had “placed the names of my nephews and nieces as beneficiaries.”
“Whatever Else.” Also in the fourth from the last paragraph of her letter after first mentioning her worldly goods and then her bonds, the decedent said ‘ ‘ and I had once thought of making *468a will to leave whatever else I have to the Van Voast grandchildren, blit that did not seem to me to be fair to Edith & Audra who have no children.” Emphasis supplied.
The portion of the letter just quoted reveals that the decedent “had once thought of making a will” and to provide therein that “whatever else I have” should pass thereunder but that on further consideration such first contemplated disposition of “whatever else” she had did not appear to be fair and thus the thought of executing a will died aborning so she never made any writing which she intended or considered to be a will.
And in the concluding sentence of the fourth from the last paragraph of her letter the decedent wrote: “I do not know* whether I should make a will or just how to make it as things now stand. ’ ’
The concluding phrase ‘ ‘ as things now stand ’ ’ means as things were then standing, namely on November 29, 1945, as decedent was concluding the writing of her lengthy longhand letter.
Here again does the decedent indicate that she did not intend, by the letter which she was then composing* and writing, to make testamentary disposition of her property. It would seem clear that she neither intended nor did she consider the letter to be her will. As she was concluding her letter she apparently considered herself to be without a will; otherwise she would not have written, “I do not know whether I should make a will” and “I do not know * * * just how to make it [a will] as things now stand. ’ ’
In this fashion did the decedent, Cora Van Voast, state her case with the evident intent and hope that upon reading her letter and learning therefrom her exact situation and problems George or someone would maybe give her “some advice about what to do ’ ’ so that at another time and by another writing she could make a will if that should be the thing* to do.
It would appear that this intelligent former stenographer in a law office well knew the difference between executing a solemn last will and testament and merely writing a simple letter stating *469her case and seeking some advice about what to do, if anything, about disposing of her propety when she should pass out.
In view of the facts shown by the record herein, may we conclude that this cautious, bright and understanding woman ever dreamed that the informative letter she was then writing for the one purpose of obtaining advice as to what she should do at some future time about making a will would one day be filed and admitted to probate as and for her last will and testament ?
In Farish v. Cook, 78 Mo. 212, 47 Am. Rep. 107, a testator gave and bequeathed to his wife “all my worldly goods, consisting of household furniture, clothing, beds and bedding, money and cattle; also whatever debts may be due me; likewise my house and lot I now occupy in the city of St. Louis, to be by her enjoyed during her life * * ®” When he made the will and at his death the testator owned a tract of land situate in the Grand Prairie Common Fields which was not devised by the will nor mentioned therein unless it be included in the words “all my worldly goods.” In holding that such tract was not included in the will and that it did not pass under the above quoted general terms of the will, the court said: “According to its natural grammatical and ordinary meaning, the word ‘goods’ does not include lands. It includes only personal property. General usage has given it this meaning. This is its primary signification. If it possesses any other meaning in this will it must appear from the context ® * * Upon the whole it seems to me that the testator did not intend to devise his lands under the terms ‘goods’ * * * and that such an intent cannot be evoked from the context of the will without ignoring its obvious import and meaning. ’ ’
In the case at bar unless decedent’s script letter in and of itself can be regarded as an act carrying into effect the intention of the testatrix to make a testamentary disposition of her property, it is not entitled to probate. As the court said in Lilley’s Estate, 11 Pa. Dist. & Co. R. 188, p. 185 : “But it does not follow that every paper which expresses an intention of what is to be done with the writer’s property after his death is for that reason *470legally testamentary. The paper itself must first disclose of itself that it was intended to operate as a will * *
In In re Zech’s Estate, 70 S. D. 622, 20 N. W. (2d) 229, 230, a Christmas card which said, “I want you to know Herman’s farm will be yours when I die ’ ’, was held not to be a valid will.
In Thompkins v. Randall, 153 Va. 530, 150 S. E. 249, two script letters in the handwriting of the deceased were offered for probate. It appears that the deceased had a stepdaughter and also a granddaughter, both of whom he was very fond. To his stepdaughter Ida Thompkins he wrote a script letter saying, among other things, “I told you and Mary that this House & lot and Every thing is to be long to you and Mary Ida * * *” He also wrote a letter to his granddaughter, Mary Randall, in part saying, “I want you and Ida to know that this Home is for you and Ida & No body Else I would not do other Wise I hope you all Will have Faith in me * * The trial court refused to admit the letters to probate. In affirming such order the Supreme Court of Appeals of Virginia said that the letters which it was sought to have probated “do not show the testamentary intention with sufficient clearness, at the time the letters were written, to dispose of the property by the' letters themselves. ‘Heirs are favored in law, and get the benefit of any doubt affecting* their rights.’ 2 L. R. A. 849. * * *
“Testamentary intent, we take it, means that the writing offered for probate must have been executed by the testator with the intent that such writing take effect as his last will. The letters offered for probate in this case show an absence of testamentary intent at the time they were written. To construe such letters as testamentary would be to make social correspondence a risky pastime.” Emphasis supplied.
The Test. In 1 Page on Wills (3rd Ed.), see. 57, p. 129, it is said: “In order that an instrument may amount to a will, it must show testator’s intention to make a testamentary gift by that instrument, as distinguished from a gift to be made, or spoken of as already made, by some other instrument.”
*471That the above is the rule in this jurisdiction see In re Watts’ Estate, 117 Mont. 505, 160 Pac. (2d) 492.
As was said by this court in In re Augestad’s Estate, 111 Mont. 138, 141, 142, 106 Pac. (2d) 1087, 1088, “The cases also agree without exception that the animus testandi must appear. *• * # > >
The court, in In re Major’s Estate, 89 Cal. App. 238, 264 Pac. 542, said: “In cases where doubt arises as to whether the instrument is a will or of some other character, the true test is whether the maker executed the document with animus testandi. Without this it cannot be a will. Proof that a party intended to make a disposition of his property similar to or identical with that contained in a certain paper which he has executed does not make such paper his will. * * * In other words, when it is claimed that the intention of a deceased was that a paper should stand for a last will and testament, it must be plainly and satisfactorily apparent that the testator intended the very paper to be his will. Unless it so appears, the paper must be rejected. Heirs at law-are not to be disinherited unless such intention is clearly manifested and expressed with legal certainty.”
The court in In re Kisling’s Estate, 68 Cal. App. (2d) 163, 156, Pac. (2d) 57, 59, said: “Unless it be made to appear plainly and satisfactorily that the maker of the instrument intended that very paper itself to be his last will, such paper must be denied probate. And, where on its face the instrument is free from ambiguity, it may not be shown that the maker thereof intended it to operate differently than what the language used indicates. ’ ’ Emphasis supplied.
In the case of In re Estate of Button, 209 Cal. 325, 331, 287 Pac. 964, 967, the court said: “In order for a document to be the last will and testament of a deceased person, it must, in addition to meeting all other legal requirements * * * satisfactorily appear therefrom that the decedent intended by the very paper itself to make a disposition of his property in favor of the party claiming thereunder.” Emphasis supplied.
In the case of In re Wunderle’s Estate, 30 Cal. (2d) 274, 181 *472Pac. (2d) 874, 878, the court said: “No particular words are necessary to show a testamentary intent but it must satisfactorily appear from the document offered as the last will and testament that the decedent intended, by the very paper itself, to make a disposition of his property after his death in favor of the party claiming thereunder. Estate of Button, 209 Cal. 325, 331, 287 Pac. 964; [In re] Estate of Kelleher, 202 Cal. 124, 129, 259 Pac. 437, 54 A. L. R. 913; [In re] Estate of Branick, 172 Cal. 482, 484, 157 Pac. 238; [In re] Estate of Pagel, 52 Cal. App. (2d) 38, 44, 125 Pac. (2d) 853, 856. A case in which the facts are similar to those shown by the present record is Estate of Pagel, supra, where it was held that a letter written by the deceased lacked the necessary testamentary intent. The court said: ‘ * * the decedent made it perfectly clear by the language used in his letter that he did not intend the letter to act as a posthumous declai'ation, but on the contrary stated he desired that his posthumous disposition narrated in his letter should be declared in a last will and testament.’ ” Emphasis supplied. To the same effect see In re Spencer’s Estate, 87 Cal. App. (2d) 591, 197 Pac. (2d) 351.
The letter relied upon in In re Augestad’s Estate, 111 Mont. 138, 140, 142, 106 Pac. (2d) 1087, 1088, in part states: “I had thought to set up a testament, and temporarily any how. So that you and Finn could get a half part each! but make Finns part so, that he gets something such as $10 a month, for if lie gets all, it will go all at once, he ought really not to have anything, but I thought anyhow temporarily, you shall get your share, if there is oil here then it could be much. ’ ’ This court, in affirming the order of the district court refusing to admit the above letter to probate as a holographic will, in part said: ' ‘ However * * * we cannot find in the letter the essential feature of any will, holographic or otherwise, namely, the animus testandi. At most this letter expresses an intention, at some time in the future, to make a will and that his intention had been that when such will was made one-half of his property should go to the contestant, *473Finn Augestad, under some sort of a trust arrangement, and the other half should go the brother Arndt.
“While it is true that the law favors testacy, yet the intention of the deceased to dispose of property after his death hy the instrument in question must he clear. That intention does not so appear here.” Emphasis supplied.
In the case now before this court, Cora Van Voast’s script letter of November 29, 1945, fails to disclose any intention on the writer’s part to dispose of property after her death by such particular letter. The letter is not testamentary in character and its words and language wholly fail to disclose the essential testamentary intent, i. e., the animus testandi.
In my opinion it was error for the district court: (1) To admit the script letter to probate; (2) to grant to the respondent Lee Staples letters of administration with the will annexed; (3) to find against the appellants and in favor of the validity of the script letter as a will; (4) to refuse to vacate and set aside its order of May 11, 1950; (5) to refuse to revoke the letters of administration issued to the respondent Lee Staples and (6) to order the dismissal of appellants’ petition.
In the light of the law as applied to the undisputed facts the trial court’s findings of fact, conclusions of law and order sustaining the validity of the script letter as well as the court’s order appointing the respondent Staples as administrator should be annulled and vacated and the cause should be remanded to the district court for further proceedings as are in accord with the foregoing facts and the statutes and decisions cited.